MEMORANDUM

TO:

 

 

 

 

 

] P
USDC SDNY
Honorable George B. Daniels FERMENT
United States District Judge ELEC GA ONICAL LY
DOC FILED
FROM: _ Bernisa M. Mejia TE
Intensive Supervision Specialist a a Hl

 

 

United States Pretrial Services Officer

RE: Fatima Woods
DOCKET?#: 1:18-cr-00423-GBD-1

The attached memorandum was prepared by Intensive Supervision Specialist:

Bernisa M. Mejia 212-805-4314

 

Name . Phone Number

will present to Your Honor significant details about the Bail Conditions which were imposed on the above-
name defendant.

We are requesting direction from the Court. Please initial the appropriate box(es) and return this form to us so
that we may comply with your instructions.

[]

uf

I have reviewed the information that you have supplied. I do not believe that this matter requires any
action by the Court at this time.

My office will inform all parties concerned that I will conduct a Bail Review Hearing in

Courtroom # _\WA on \[22| 20 at ID: 00 aw_.

Date Time
I request that a Bail Review Hearing be conducted by:
[] The presiding Magistrate Judge in courtroom # 5A.

[ ] The District Court Judge presiding in Part I.

[ | at his/her earliest convenience.
Judicial Officer

 

A bench warrant shall be issued for the defendant’s arrest
PS 3 - PAGE 2

 

[J So ordered: Goa, B Von, Date {DEC 02 2019
